UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
RHIAN TAYLOR,

      Plaintiff,                         MEMORANDUM & ORDER

           -against-                     18-cv-5500 (KAM)(ST)

THE CITY OF NEW YORK and JOSEPH
BEY, Individually and as a Member
of the New York City Police
Department,

       Defendants.
----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

         On October 1, 2018, plaintiff Rhian Taylor

(“plaintiff” or “Mr. Taylor”) commenced this action against New

York Police Department Detective Joseph Bey (“Detective Bey”)

and the City of New York alleging a violation of his Fifth,

Sixth, and Fourteenth Amendment rights pursuant to 42 U.S.C. § §

1983, 1988. (See Compl. (“Compl.”), ECF No. 1 ¶¶ 1-4.)

Presently before the court is plaintiff’s motion to amend his

complaint to add claims for excessive pre-trial detention before

his first trial in violation of the Fourth Amendment, and

evidence fabrication. (Mot. to Am. Compl. (“Pl. Mot.”), ECF No.

43; Mem. in Sup. (“Pl. Mem.”), ECF No. 43-2; Proposed Am. Compl.

(“PAC”), Exhibit A, ECF No. 43-3.)    For the reasons set forth

below, the court grants plaintiff’s motion to file a first

amended complaint.




                                1
                              BACKGROUND

            The following facts are drawn from plaintiff’s

proposed first amended complaint.     (See generally PAC.)   On

August 10, 2007, Darion Brown was fatally shot in his vehicle,

while parked outside of a house party in Queens, New York.        (PAC

¶ 17.)   Detective Bey, a Queens homicide detective, was assigned

to the case.    (Id. ¶ 22.)   An investigation unearthed witnesses

Seprel Turner (“Mr. Turner”) and Anthony Hilton (“Mr. Hilton”),

both of whom were friends of the victim and eventually

identified plaintiff as the shooter and murder suspect.      (Id. ¶

¶ 23-26.)   However, Detective Bey had knowledge that the

witnesses were not credible.    (PAC ¶ 153.)   Specifically, among

other alleged pieces of evidence, plaintiff alleges that

Detective Bey knew and did not disclose that: Messrs. Turner and

Hilton initially described a heavyset black male who was clean-

shaven and did not wear eyeglasses as the shooter, id. ¶¶ 126-

32; Mr. Turner was a leader of the neighborhood “Snow Gang”, id.

¶¶ 198-200; that Messrs. Hilton and Turner were intoxicated at

the time they witnessed the shooting, id. ¶ 204; that Mr. Hilton

was being prosecuted by the Queens County District Attorney’s

Office (“QCDA”) for possession of a stolen automobile at the

time Detective Bey interviewed him, id. ¶ 206; and that Mr.

Hilton refused to cooperate with police until he was eventually




                                  2
threatened with being sent to Rikers Island during a material

witness proceeding unless he cooperated. (Id. ¶¶ 206—229.)

         The Queens County District Attorney’s Office,

represented by Assistant District Attorney Karen Ross (“ADA

Ross”), conducted Mr. Taylor’s prosecution.      (Pl. Mem. 5.)   On

April 18, 2008, Mr. Taylor was indicted by a grand jury for

second degree murder and possession of the murder weapon.        (PAC

¶¶ 28-29.)   Mr. Taylor’s jury trial commenced on March 11, 2010

in the Supreme Court, Queens County.     (Id.)   On March 29, 2010,

Mr. Taylor was convicted of the charges against him based on the

testimony of Messrs. Turner and Hilton, and on DNA evidence of

the plaintiff found on a cigarette butt recovered from the crime

scene. (Id. ¶¶ 32, 33, 106.)

         On October 27, 2015, the New York State Court of

Appeals reversed Mr. Taylor’s murder conviction and his sentence

due to a violation of his right to a fair trial.     (Id. ¶ 108.)

The Court of Appeals reasoned that the lower court judge had

provided a misleading response to the jury’s inquiry about what

benefits Messrs. Turner and Hilton received for testifying

against Mr. Taylor.   (Id. ¶¶ 109-10.)   The Court of Appeals

found that the lower court judge wrongfully withheld from the

jury Mr. Hilton’s testimony about ADA Ross’ appearance on his

behalf at a probation violation proceeding, because it undercut

defense counsel’s argument that Mr. Hilton had a motive to lie.


                                 3
(Id.)    Mr. Taylor was remanded to Rikers Island in lieu of being

released on bail pending retrial.      (Id. ¶¶ 111-12.)      ADA Ross

opposed Mr. Taylor’s bail release.       (Id.)   In or around December

2016, Mr. Taylor moved for his bail to be reduced against ADA

Ross’ opposition.     (Id. ¶¶ 113-14.)   The trial court judge fixed

a bail condition under which Mr. Taylor would be released upon

his deposit of $75,000 cash bail.      (Id. ¶¶ 117-18.)      Mr. Taylor

was released on bail to await retrial on or around December 21,

2016.    (Id.)

            Mr. Hilton was murdered before Mr. Taylor’s second

trial.    (Id. ¶¶ 119-20.)   As a result, at Mr. Taylor’s second

trial, only Mr. Turner testified that Mr. Taylor was the

individual who shot and murdered Darion Brown.       (Id.)    Mr.

Hilton’s previous trial testimony was read into the record.

(Id.)    On January 31, 2017, Mr. Taylor was acquitted of the

murder of Darion Brown.      (Id. ¶ 121.)    Plaintiff spent more than

two years in custody on the murder charge before his first

trial, five years and nine months in prison on his conviction,

and approximately one year in jail awaiting his second trial.

(Id. ¶ 122.)     In total, plaintiff spent eight years and nine

months in jail or prison.     (Id. ¶ 123.)

I.   Procedural History

            On October 1, 2018, Mr. Taylor filed the original

complaint asserting violations of his constitutional rights


                                   4
pursuant to 42 U.S.C. § § 1983, 1988.      (See generally Compl.)

On February 21, 2019, defendants filed their answer.       (Answer to

Compl., ECF No. 14.)   In his original complaint, Mr. Taylor

alleged three causes of action.       In his First Cause of Action,

Mr. Taylor alleged that Detective Bey violated his right to due

process and a fair trial under the Fifth, Sixth, and Fourteenth

Amendments, and 42 U.S.C. § 1983 when Detective Bey failed to

disclose “all information that tended to show [plaintiff’s]

innocence and/or impeached the credibility of the prosecution’s

witnesses against him.”   (Compl. ¶ 98.)      In his Second Cause of

Action, Mr. Taylor alleged that, in violation of 42 U.S.C. §

1983, defendant the City of New York through the NYPD

“implemented plainly inadequate policies, procedures,

regulations, practices, customs, training, supervision, and

discipline concerning the continuing duty of police

investigators to preserve and to make timely disclosure to the

District Attorney, during criminal investigations and

prosecutions, of all material evidence or information (‘Brady

material’) favorable to a person suspected, accused or convicted

of criminal conduct, including, but not limited to, evidence of

innocence as well as evidence affecting the credibility of

prosecution witnesses, so that the District Attorney could

comply with his constitutional obligation to disclose such

information to the defense under Brady.”       (Compl. ¶ 112.)


                                  5
Finally, in his Third Cause of Action, Mr. Taylor alleged that,

in violation of 42 U.S.C. § 1983, defendant the City of New York

through the QCDA had a “policy, custom and/or practice of

approval or ratification of, toleration or acquiescence in, or

deliberate indifference to, violations of [the QCDA’s]

constitutional obligations foreseeably encouraged [Brady]

violations to continue and was a substantial cause of ADA Ross’s

violations of Plaintiff’s constitutional rights before and

during his trial, his wrongful conviction, and the continuation

thereafter of [Plaintiff’s] wrongful imprisonment and

prosecution.”   (Compl. ¶ 174.)

          On March 19, 2020, Mr. Taylor filed a letter seeking a

pre-motion conference regarding a proposed motion to amend his

complaint, see ECF No. 36, and defendants filed a response in

opposition to plaintiff’s proposed motion to amend on March 26,

2020.   (See ECF No. 37.)    In his proposed amended complaint,

plaintiff retains his First Cause of Action, see PAC ¶ 124,

shifts the original Second Cause of Action to become the

proposed amended Third Cause of Action, see id. ¶ 160, and

shifts the original Third Cause of Action to become the amended

Fourth Cause of Action.     (Id. ¶ 176.)   Plaintiff adds to his

proposed amended complaint a new Second and Fifth Cause of

Action.   (See id. ¶¶143, 334.)    Plaintiff’s proposed Second

Cause of Action alleges that Detective Bey fabricated and


                                   6
suppressed exculpatory and impeachment evidence, thereby denying

plaintiff of liberty, due process, and a fair trial in violation

of the Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments

and 42 U.S.C. § 1983.   (Id. ¶ 143.)   Plaintiff’s proposed Fifth

Cause of Action alleges that defendant the City of New York

through the QCDA violated plaintiff’s rights to pretrial

disclosure of exculpatory information and to not be deprived of

liberty based on misleading evidence in violation of the Fourth,

Fifth, Sixth, Eighth and Fourteenth Amendment and 42 U.S.C. §

1983.   (Id. ¶ 334.)

          On May 20, 2020, Chief Judge Roslynn Mauskopf

reassigned the case to this court for further proceedings.

(Dkt. Order dated May 20, 2020.)     On May 26, 2020, Magistrate

Judge Tiscione granted the joint motion for extension of time to

complete discovery, see ECF No. 38, and provided the following

deadlines: fact discovery on September 30, 2020; plaintiff's

expert reports on November 16, 2020; defendants' expert reports

on December 31, 2020; expert depositions on February 1, 2021;

all discovery completed by February 1, 2021; and the first step

in dispositive motion practice to take place on March 1, 2021.

(Civil Minute Entry dated May 26, 2020, ECF No. 40.)

          On May 29, 2020, this court held a pre-motion

conference.   (Civil Minute Entry dated May 29, 2020.)    On June

2, 2020, Mr. Taylor submitted a letter regarding his proposed


                                 7
motion to amend and stated that the plaintiff would not include

a new claim relating to the validity of his plea to criminal

possession of a weapon, and that the parties were unable to

reach an agreement regarding Mr. Taylor’s proposed new cause of

action for unlawful pretrial detention.   (Pl.’s Ltr Dated June

2, 2020, ECF No. 41.)   On July 24, 2020, Mr. Taylor submitted

his motion to amend, see ECF No. 43, his memorandum in support,

see Pl. Mot. and Pl. Mem, and his original reply in support.

(See Pl. Reply in Support, ECF No. 47.)   On the same day,

defendants submitted their memorandum in opposition asserting

that Mr. Taylor’s additional claims of excessive pre-trial

detention and fabrication of evidence are futile.    (Defs.’ Mem.

of Law. in Opp. to Pl.’s Mot. to Amend the Compl. (“Def. Opp.”),

ECF No. 44 at 5-14.)    Defendants have also submitted an

affidavit in opposition with several exhibits attached to their

opposition.   (Decl. of Philip R. DePaul in Opp. to Pl.’s Mot. to

Amend the Compl. (“DePaul Decl.”), ECF No. 45.)

         On August 3, 2020, Mr. Taylor’s counsel filed a

corrected reply memorandum of law (Corrected Reply in Support

(“Pl. Reply”), ECF No. 50-1) and provided a letter explaining

that the corrected version only updated the blank ECF docket

numbers on pages one and six of plaintiff’s original filing.

(Pl.’s Ltr filed Aug. 3, 2020, ECF No. 50.)




                                 8
                          LEGAL STANDARD

         A party may amend its pleading once as a matter of

course within twenty-one days after serving it or, if the

pleading requires a responsive pleading, twenty-one days after

service of a motion under Rule 12(b), (e), or (f).       Fed. R. Civ.

P. 15(a)(1).   When a party is not entitled to amend its

complaint as a matter of course, a “a party may amend its

pleading only with the opposing party’s written consent or the

court’s leave.”   Id. (a)(2).   “The court should freely give

leave when justice so requires.”       Id.   “In the absence of any

apparent or declared reason – such as undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the

amendment, futility of amendment, etc. – the leave should, as

the rules require be ‘freely given.’”        Foman v. Davis, 371 U.S.

178, 182 (1962); see also Assam v. Deer Park Spring Water, 163

F.R.D. 400, 404 (E.D.N.Y. 1995) (Motions to amend complaints

should be “liberally granted absent a good reason to the

contrary.”).

         To survive a challenge of futility, the proposed

amended complaint must “contain enough allegations of fact to

state a claim for relief that is ‘plausible on its face.’”

Mendez v. U.S. Nonwovens Corp., 2 F. Supp. 3d 442, 451 (E.D.N.Y.


                                   9
2014) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   “An amendment is futile if it cannot survive a Rule

12(b)(6) motion to dismiss.”   Porter v. MooreGroup Corp., 2020

WL 32434, at *5 (E.D.N.Y. Jan. 2, 2020) (citing Lucente v. IBM

Corp., 310 F.3d 243, 258 (2d Cir. 2002)); see also Panther

Partners Inc. v. Ikanos Commc'ns, Inc., 681 F.3d 114, 119 (2d

Cir. 2012) (“Futility is a determination, as a matter of law,

that proposed amendments would fail to cure prior deficiencies

or to state a claim under Rule 12(b)(6) of the Federal Rules of

Civil Procedure.”).   In its assessment of futility, the court is

“required to accept the material facts alleged in the amended

complaint as true and draw reasonable inferences in the

plaintiffs’ favor.”   Lucente, 310 F.3d at 258 (citing Ashcroft

v. Iqbal, 566 U.S. 662, 678-79 (2009)).

           Therefore, to state a claim under Section 1983, a

plaintiff “must plead facts that plausibly demonstrate he was

denied a constitutional or federal statutory right, and that the

deprivation of that right occurred at the hands of an individual

acting under color of state law . . . .”   Gonzalez v. New York

City, 2016 WL 7188147, at *2 (S.D.N.Y. Dec. 2, 2016) (citing 42

U.S.C. § 1983); see also West v. Atkins, 487 U.S. 42, 48 (1988).

“Section 1983 does not grant any substantive rights, but rather,

‘provides only a procedure for redress for the deprivation of

rights established elsewhere,’ such as in the Constitution or


                                10
federal statutes.”     Id. at *2 (quoting Sykes v. James, 13 F.3d

515, 519 (2d Cir. 1993)).

                              DISCUSSION

          As a preliminary matter, the court considers whether

matters outside the proposed amended complaint will be

considered in addressing defendants’ argument that an amendment

would be futile.     Defendants attach several exhibits from

outside the pleadings in support of their opposition including:

plaintiff’s response to defendants’ interrogatories and requests

for document production dated May 22, 2019 (Def. Opp., Exhibit

A, ECF No. 45-1); Detective Bey’s testimony at plaintiff’s

second criminal trial, People v. Rhian Taylor, Indict. No. 475-

2008 (N.Y. Sup. Ct., Queens County) (Def. Opp., Exhibit B, ECF

No. 45-2) (Bey testified that he didn’t have any description of

the shooter’s facial hair, including whether the shooter was

clean shaven); deposition testimony of Detective Bey taken on

December 1, 2017 in plaintiff’s New York State Court of Claims

action, Rhian Taylor v. State of New York, Claim No. 1133027

(Def. Opp., Exhibit C, ECF No. 45-3) (At his Court of Claims

deposition, Detective Bey could not recall whether the witnesses

said the shooter was clean shaven); a photograph taken of Mr.

Taylor while at the NYPD’s 105th Precinct on the date of his

identification by Hilton and Turner in a lineup on August 15,

2008 (Def. Opp., Exhibit D, ECF No. 45-4)(showing a sizeable


                                  11
goatee); and a transcript of the material witness hearing of Mr.

Hilton dated April 14, 2008, People v. Anthony Hilton, Indict.

No. 106-2008 (N.Y. Sup. Ct., Queens County) (Def. Opp., Exhibit

E, ECF No. 45-5).   (Def. Opp. at 1-2.)

           Plaintiff contends that the “Court should not consider

such outside-the-pleadings evidence and decide the present

motion on the proposed pleading alone.”    (Pl. Reply 4.)   In his

reply, Mr. Taylor has included his factual declaration (Pl.

Reply, Exhibit A, ECF No. 47-2); photographs of Mr. Taylor that,

among others, were provided in discovery (Pl. Reply, Exhibit B,

ECF No. 47-3); and excerpts from Detective Bey’s deposition

testimony in plaintiff’s New York State Court of Claims action,

Rhian Taylor v. State of New York, Claim No. 1133027 (Pl. Reply,

Exhibit C, ECF No. 47-4).

           The court declines to consider documents from outside

of the pleadings at this stage.    At the Rule 15 motion to amend

stage, the court is restricted by the limitations of a Rule

12(b)(6) inquiry and may not consider outside exhibits without

converting the motion into a motion for summary judgment.     The

Second Circuit discussed this issue in Goel v. Bunge, Ltd.,

finding:

           A complaint that alleges facts related to or gathered
           during a separate litigation does not open the door to
           consideration, on a motion to dismiss, of any and all
           documents filed in connection with that litigation. A
           contrary rule would permit the improper transformation


                                  12
            of the Rule 12(b)(6) inquiry into a summary-judgment
            proceeding—one featuring a bespoke factual record,
            tailor-made to suit the needs of defendants. Of
            course, the Federal Rules of Civil Procedure
            contemplate that when a district court is presented
            with materials outside the pleadings at the motion-to-
            dismiss stage, circumstances sometimes favor their
            consideration. If the court wishes to take account of
            such materials, however, the Rules oblige it to treat
            the motion as one for summary judgment under Rule 56
            and give all parties a reasonable opportunity to
            present all the material that is pertinent to the
            motion.

820 F.3d 554, 560 (2d Cir. 2016)(internal citations and

quotations omitted).

I.   Fabrication or Withholding of Evidence

            Plaintiff seeks to add a second cause of action

alleging that Detective Bey failed to disclose multiple items of

impeachment and exculpatory information provided by witnesses

Hilton and Turner, in effect fabricating evidence by omitting

evidence.    (PAC Redline, Exhibit B, ECF No. 43-4 at ¶¶ 129-135;

Pl. Mem. 17-20.)   For the following reasons, the court finds

that plaintiff alleges sufficient facts at the pleading stage to

amend his pleading with the proposed second cause of action that

Detective Bey suppressed exculpatory and impeachment evidence.

            A claim for evidence fabrication requires that a

plaintiff demonstrate that “an (1) investigating official (2)

fabricate[d] information (3) that is likely to influence a

jury’s verdict, (4) forwards that information to prosecutors,

and (5) the plaintiff suffers a deprivation of life, liberty, or


                                 13
property as a result.”   Garnett v. Undercover Officer C0039, 838

F.3d 265, 279 (2d Cir. 2016) (citing Ricciuti v. N.Y.C. Transit

Auth., 124 F.3d 123, 130 (2d Cir. 1997) aff'd, 804 F.3d 538 (2d

Cir. 2015)).   Plaintiff does not specifically identify evidence

allegedly fabricated by Detective Bey.   Instead, plaintiff

identifies numerous instances of the failure to disclose

exculpatory and impeachment evidence.

          Applying the Garnett factors, it is clear that, when

drawing all reasonable inferences in plaintiff’s favor,

plaintiff’s allegations against Detective Bey would survive the

pleading stage.   Here, the first, fourth, and fifth Garnett

factors are easily satisfied: Detective Bey is an investigating

official who forwarded some of the information gleaned in his

investigation to QCDA prosecutors, pursuant to which Mr. Taylor

suffered a deprivation of liberty.

          The second and third Garnett factors are a closer

issue.   The second Garnett factor requires a showing that an

investigating official fabricated information.   The court

recognizes that in Morse v. Fusto, the Second Circuit held that

“government officials may be held liable for fabricating

evidence through false statements or omissions that are both

material and made knowingly.”   804 F.3d 538, 547 (2d Cir. 2015)

(citing Zahrey v. Coffey, 221 F.3d 342, 348 (2d Cir. 2000)); see

also Davenport v. City of New York, 2017 WL 4356883, at *18


                                14
(E.D.N.Y. Sept. 28, 2017) (“Fabrication of evidence by omission

is one way to establish a fabrication of evidence claim.”); see

also Maganiello v. City of New York, 612 F.3d 149, 159 (2d Cir.

2010) (Finding that the integrity of the judicial process can be

unlawfully compromised by a police officer’s submission of

information to a jury that implicates the accused based in part

on material omissions.).   “Whether the fabricated evidence is

likely to influence a jury's decision can be satisfied by

showing that the fabricated evidence was material to the

prosecutor's case.”   Davenport, 2017 WL 4356883, at *18 (citing

Garnett, 838 F.3d at 277);see also Harasz v. Katz, 327 F. Supp.

3d 418, 435-36 (D. Conn. 2018) (collecting cases).

         Taking the facts alleged in the proposed amended

complaint as true at this stage, the court finds that plaintiff

did not plead facts that Detective Bey fabricated any evidence,

but instead plaintiff sufficiently pleads that Detective Bey

withheld the following information from prosecutors and

ultimately from the jury: (1) that Messrs. Hilton and Turner

described the shooter as a clean shaven, heavyset black male who

was not wearing glasses, PAC ¶¶ 126-130; and (2) that Mr. Turner

was the leader of a violent youth gang.   (Id. ¶ 134.)    As

pleaded in the proposed amended complaint, plaintiff alleges

that Detective Bey knew that the descriptions provided by the

prosecution’s only two witnesses raised doubts as to their


                                15
identification of plaintiff as the shooter.     However, plaintiff

alleges that the police report Detective Bey submitted to the

QCDA omitted Messrs. Hilton’s and Turner’s identification of the

shooter as a clean-shaven individual who did not wear glasses.

As a result, the court finds that it may draw a reasonable

inference in favor of the plaintiff at the pleading stage that

Detective Bey’s suppression is equivalent to evidence

fabrication under Second Circuit law.

         The third Garnett factor requires a showing that the

fabricated information or omission of evidence would likely

influence a jury’s verdict.   Plaintiff was acquitted by a jury

at his second trial after some portion of the withheld

information came to light and was presented at trial, including,

e.g., complaint follow up (“DD5”) forms demonstrating Mr.

Turner’s involvement in a violent youth gang.     (PAC ¶ 357-361;

Pl. Mem. at 12-13.)   As a result, the court also finds that,

based on the facts alleged, it may draw a reasonable inference

in favor of plaintiff that, had the grand jury been presented

with the impeachment and exculpatory material that Detective Bey

allegedly withheld, it may not have indicted plaintiff in the

first instance.   Similarly, had the first trial jury been

presented with the impeachment and exculpatory material that

Detective Bey allegedly withheld, it may not have convicted

plaintiff.   As plaintiff’s proposed amended complaint pleads


                                16
sufficient facts to satisfy the Garnett factors at this stage,

the court permits the addition of plaintiff’s proposed second

cause of action that exculpatory and impeachment evidence was

suppressed and withheld.

II.   Excessive Pre-Trial Detention

          Plaintiff seeks to add a new and separate cause of

action alleging two years of excessive pretrial detention before

his first trial in violation of the Fourth Amendment and 42

U.S.C. § 1983.   (PAC ¶¶ 122-23.)    This claim is in addition to

his claim in the original complaint alleging six years and nine

months of postconviction unlawful detention between his first

and second trials.   (Compl. ¶ 96, ECF No. 1.)   In total, in his

proposed amended complaint plaintiff alleges eight years and

nine months of excessive pretrial detention before his first and

second trials.   (PAC ¶¶ 122-23.)

          To prevail on an excessive-detention, or Russo, claim,

a plaintiff “must establish (1) that he has a right to be free

from continued detention stemming from law enforcement

officials’ mishandling or suppression of exculpatory evidence,

(2) that the actions of the officers violated that right, and

(3) that the officers’ conduct ‘shocks the conscience.’”     Russo

v. City of Bridgeport, 479 F.3d 196, 205 (2d Cir. 2007) (quoting

County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998).




                                17
           The court analyzes each of the Russo elements in turn.

Regarding the first two Russo elements, plaintiff alleges that

Detective Bey and ADA Ross, law enforcement officials,

mishandled or suppressed impeachment evidence in such a volume

that it amounted to exculpatory evidence.          (See, e.g., PAC ¶¶

126–35, 184–265, 343–70, ECF No. 43-3.)          Plaintiff alleges that

Detective Bey and the City of New York, acting via the QCDA1,

withheld multiple pieces of evidence, including evidence that:

witnesses Hilton and Turner “ruled out” plaintiff as the shooter

by describing the shooter as a clean shaven, heavyset black male

who did not wear glasses, id. ¶ 149; and that “rather than

having independently accused and identified Plaintiff as the

shooter, Turner and Hilton had discussed with each other what

had occurred and Turner, after falsely denying he knew where to

find Hilton, had then brought Hilton to [Detective] Bey to be

interviewed.”    (Id. ¶ 150.)

           In support of his position, plaintiff relies on Newson

v. City of New York, 16-cv-6773 (ILG) (JO), 2019 WL 3997466

(E.D.N.Y. Aug. 23, 2019) to argue that a similar logic should

apply in this case.      (Pl. Mem. at 9-15, ECF No. 43-2.)         In

Newson, the court found that the failure to turn over


1     As alleged in his initial complaint, plaintiff seeks to hold the City
of New York liable under Monell for the alleged misconduct of the Queens
County District Attorney’s office and Assistant District Attorney Karen Ross.
(See generally Compl.; see also Monell v. Dep't of Soc. Servs. of City of New
York, 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978).)


                                     18
potentially exculpatory ballistics evidence that implicated

another potential shooter as the murder suspect, and also a cell

phone belonging to the suspect discovered at the crime scene,

while plaintiff was held in pretrial detention on murder

charges, plausibly met the Russo factors at the Rule 12(b)(6)

motion to dismiss stage.   Newson, 2019 WL 3997466 at *3–4.

Here, the proposed amended complaint alleges that the QCDA and

Detective Bey withheld evidence that the prosecution’s only two

witnesses identified the shooter as a clean-shaven individual

who did not wear glasses, while plaintiff had a beard and wore

glasses.   (Pl. Mem. 8-10.)   Plaintiff argues that, much like the

evidence withheld in Newson and Russo that called into question

the true identity of the shooter, the “contemporaneous out-of-

court description[s] that virtually rule[d] out plaintiff as the

shooter” in plaintiff’s case are similarly exculpatory, despite

being impeachment evidence.   (Pl. Reply 8.)   The volume of

suppressed exculpatory and impeachment evidence relating to the

prosecution’s only two witnesses, as alleged in plaintiff’s

amended complaint, may reasonably be inferred at this stage to

be exculpatory in light of: (1) plaintiff’s later release on

bail before his second trial and (2) plaintiff’s ultimate

acquittal, as explained infra.

           The court is persuaded that, if the judge in

plaintiff’s first trial were able to consider the undisclosed


                                 19
impeachment and exculpatory information presented in plaintiff’s

proposed amended complaint, the judge may have granted a

reasonable bail before plaintiff’s first trial.           At the time of

plaintiff’s bail determination before his first trial, “the

weight of the evidence against [plaintiff] in the pending

criminal action and any other factor indicating probability or

improbability of conviction” was a statutory factor the judge

would have considered in deciding whether to grant bail.             N.Y.

Crim. Proc. Law § 510.30 (McKinney 2010).2          Without reviewing the

hearing transcript or other outside-the-pleadings evidence at

this stage, the proposed amended complaint presents sufficient

facts to raise a reasonable inference that the judge hearing

plaintiff’s bail application before his second trial granted

plaintiff a reasonable bail upon the disclosure of a portion of

this impeachment and exculpatory evidence.          (PAC ¶¶ 3, 157-59,

357-70, 372-77.)     At his second trial, a jury acquitted

plaintiff based in part on the portion of the impeachment and

exculpatory information that was disclosed at that time.             (Id.)

The court thus draws a reasonable inference in plaintiff’s favor

as required at this stage that, had the impeachment and

exculpatory information been disclosed prior to his first trial,



2     Plaintiff notes that since the 2019 reform of the bail laws, the weight
of the evidence against the defendant is no longer a factor to be considered
in setting bail. See 2019 Sess. Law News of N.Y. Ch. 59 (S. 1509-C)
(McKinney’s) (Pl. Mem. 15).


                                     20
plaintiff may have been released on bail and not detained.     As a

result of the foregoing, the court finds that plaintiff’s claim

satisfies the first two elements of the Russo analysis at the

pleading stage.

         Next, the court determines whether the officers’

conduct satisfies the third Russo element and “shocks the

conscience.”   Russo, 479 F.3d at 205.   Plaintiff relies on

Newson to argue that the withheld testimonial evidence from

Messrs. Turner and Hilton shocks the conscience in a similar way

as the withheld ballistic evidence and a cell phone did in

Newson, see supra, as it implicates other potential shooters.

(Pl. Mem. 15.)    Defendants argue that the instant case is

distinguishable from Newson because Newson involved physical

exculpatory evidence, i.e., shell casings from a gun related to

other shootings committed by a third party and plaintiff’s

cellphone recovered at the scene of the shooting.    (Def. Opp. 4-

5; 2019 WL 3997466, at *4—5.)    However, at the pleading stage,

the court must view plaintiff’s allegations in the light most

favorable to plaintiff.    In so doing, the court draws a

reasonable inference that the volume of impeachment and

exculpatory evidence plaintiff alleges that Detective Bey and

the City of New York, acting via the QCDA, withheld, “shocks the

conscience,” because it may have resulted in plaintiff’s earlier

release on bail prior to the first trial, and prior to


                                 21
plaintiff’s bail application in the second trial.    See Newson,

2019 WL 3997466, at *6.

         Defendants’ arguments in opposition are unpersuasive.

Defendants, citing Husbands ex rel. Forde v. City of New York,

335 F. App’x 124, 129 (2d Cir. 2009) (summary order) and Wilson

v. City of New York, 480 F. App’x 592, 595 (2d Cir. 2012)

(summary order), argue that plaintiff’s amendments fail for

futility as plaintiff “has not alleged...that any government

officials intentionally withheld specific, non-testimonial, and

readily verifiable evidence of his innocence of which they had

sole custody” and that “no such evidence of plaintiff’s

innocence exists.”   (Def. Opp. 2.)   Husbands and Wilson are

distinguishable from plaintiff’s claims.    First, setting aside

its nonprecedential authority, Husbands is inapplicable to the

instant case as the plaintiff there was “not subjected to

lengthy pretrial detention,” and was “given a prompt probable

cause hearing.”   Husbands, 335 F. App’x at *129.   Here,

plaintiff was held for almost nine years before his acquittal.

Defendants rely on Wilson for the proposition that an excessive-

detention claim cannot survive when the allegedly exculpatory

evidence is testimonial.   (Def. Opp. 4.)   The court finds Wilson

unpersuasive; there, the court found that the undisclosed

evidence, most of which was testimonial, “was conflicting,”

rather than being exculpatory, and “some of it specifically


                                22
identified Wilson as a non-shooter accomplice.” Wilson 480 F.

App’x at 595.   Here, plaintiff is entitled at this stage to the

reasonable inference that the large volume of impeachment and

exculpatory evidence identified in plaintiff’s proposed amended

complaint, irrespective of its testimonial nature, may have led

the judge to set a reasonable bail before the first trial, or

for a reasonable bail to be set even earlier before the second

trial.

                              CONCLUSION

          For the foregoing reasons, the court grants

plaintiff’s motion to file the proposed amended complaint. The

parties are directed to meet, confer, and file a status letter

informing the court how they wish to proceed by March 18, 2021.



SO ORDERED.

Dated:   March 4, 2021
         Brooklyn, New York
                                               /s/

                                      Kiyo A. Matsumoto
                                      United States District Judge




                                 23
